Title: From Thomas Jefferson to the Commissioners of the Federal District, 13 December 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Dec. 13. 1792.

I have according to the desire expressed in your letter of the 5th. inst. examined the model of Mr. Mullikin’s mill for sawing and polishing stone, lodged in my office. It is always an objection that a thing is new and untried. His method of giving motion backwards and forwards to a sawframe by a spiral plane is ingenious: but I confess it does not appear promising to me. It is certainly inferior to that used in Europe of which there is a drawing in the Encyclopedie Methodique. I have made a rough drawing of the latter merely to explain to you the principle. You will find that the sawframe is moved by a crank as that in a saw mill for wood, except that the sawframe lies horizontal  instead of perpendicular. It is more simple than the mill for sawing wood, because the part is omitted which brings the stock up to the saw. Your workmen seeing the principle will easily contrive all the details. I shewed this plan and also Mullikin’s model to the President, and he prefers the former. Dr. Thornton has not yet presented any plan of a Capitol. I have the honor to be with perfect respect & esteem, Gentlemen your most obedt. & most humble servt

Th: Jefferson

